Citation Nr: 0019529	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for painful joints, to 
include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a skin disorder 
characterized as hives, to include as due to an undiagnosed 
illness. 

4.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran served in the Army, Army National Guard, 
and Army Reserves from 1956 to 1991, which includes some 
verified period of active service from February 1956 to 
February 1958 and February 1961 to February 1963, and a 
verified period of active service in Southwest Asia from 
January 1, 1991 to February 28, 1991. 


REMAND

In this case, as noted above, the veteran served in the Army, 
Army National Guard, and Army Reserves from 1956 to 1991, 
which includes some verified periods of active service.  The 
present record, however, does not contain specific 
information as to the appellant's periods of active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA) 
during his service in the Army National Guard and/or Army 
Reserves.  As such, the case must be remanded for such 
verification.

In addition, the Board notes that additional evidence may 
exist which has not been presented or secured.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Specifically, the Board notes the record contains a June 1999 
letter from the Social Security Administration (SSA) 
indicating the appellant is currently receiving disability 
benefits.  However, the record is devoid of any related 
records or of any evidence that such benefits have been 
denied or revoked.  As such, the RO should obtain the 
veteran's SSA records, if any, and incorporate them into the 
veteran's claims files.

Furthermore, the Board notes that, in November 1999, prior to 
the case being certified to the Board in June 2000, the 
veteran submitted to the RO additional evidence relevant to 
the issues on appeal.  The evidence includes medical records 
from Dan Harvey, M.D., dated June 1980 and from R. H. 
Nobles., D.O., dated from May 1978 to January 1980.  However, 
as it does not appear that the RO has considered the 
additional evidence submitted, and as the veteran has not 
submitted a waiver of RO consideration of this evidence, the 
case must be returned to the RO for its review of the 
aforementioned evidence and inclusion of the evidence in a 
supplemental statement of the case prior to the case being 
sent back to the Board.  See 38 C.F.R. §§ 19.37, 20.1304 
(1999). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should verify all of the 
appellant's periods of active service, 
including any and all periods of active 
duty, active duty for training, and/or 
inactive duty training while in the Army, 
Army National Guard and the Army 
Reserves.  Such information should be 
included in the claims folder.

2.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records and any other 
evidence relied upon concerning that 
claim.

3.  The RO should readjudicate the 
issues on appeal, in light of any 
additional information/evidence 
submitted in November 1999, including 
the medical records from Dan Harvey, 
M.D., dated June 1980 and from R. H. 
Nobles., D.O., dated from May 1978 to 
January 1980.  If the determination 
remains adverse to the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
arguments on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to afford the 
appellant due process of law, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




